      Case 1:19-cv-00024-LG-RHW Document 47 Filed 07/28/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 THOMAS KEITH COLEMAN                                                   PLAINTIFF

 v.                                                  CAUSE NO. 1:19CV24-LG-RHW

 KEITH HAVARD, et al.                                                DEFENDANTS

          ORDER ADOPTING REPORT AND RECOMMENDATION
          AND GRANTING MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [45] Report and Recommendation entered by

Magistrate Judge Robert H. Walker on June 2, 2020. Judge Walker recommends

that the [37] Motion for Summary Judgment filed by the defendants be granted.

The record reflects that a copy of the Report and Recommendation was mailed to

the petitioner’s last known address on June 2, 2020, but the copy mailed to the

petitioner was returned to the Court. (See Returned Mail, ECF No. 46). The Court

conducted an inmate search on the Mississippi Department of Corrections website

in an attempt to locate the petitioner’s current address, but the search yielded no

results. Therefore, the Court assumes that the petitioner has been released from

prison and has failed to notify the Court of his current address as required by the

[11] Order entered on May 13, 2019. The Report and Recommendation is therefore

ripe for the Court’s review.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection
      Case 1:19-cv-00024-LG-RHW Document 47 Filed 07/28/20 Page 2 of 2




is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Walker’s Report and Recommendation is neither clearly erroneous nor

contrary to law. Defendants’ Motion for Summary Judgment is granted.

      IT IS ORDERED AND ADJUDGED that the [45] Report and

Recommendations are ADOPTED as the opinion of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [37] Motion for

Summary Judgment filed by the defendants is GRANTED. This lawsuit is

DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative

remedies.

      SO ORDERED AND ADJUDGED this the 28th day of July, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
